Title: To Thomas Jefferson from Samuel Smith, 22 January 1806
From: Smith, Samuel
To: Jefferson, Thomas


                        
                            Sir
                            
                            Wednesday 3 0 Clock 22 January 1806
                            
                        
                        Mr. Tracy’s motion for a Call for the Letter of Mr. Munroe has been under discussion & has been adjourned
                            until tomorrow—Many Gentlemen have declared that they were absent when the letter was Read—others that they had not
                            attended (all our friends)—I therefore take leave to Submit the propriety of Sending the Letter tomorrow early—It may be
                            requested that (after reading) the Same shall be given to your Secretary.
                        I have the honor to be Your Obedt Serv
                        
                            S. Smith
                            
                        
                    